Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Invention

    PNG
    media_image1.png
    450
    887
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    901
    media_image2.png
    Greyscale

Obviousness Type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Claims Analysis
	In the claims analysis tables below, limitations of a claim in one table column not found in the claim of the other table column are underlined.

USP 10668431 claim 5
Pending claim 14
A method of selectively separating objects, the method comprising passing a first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and/or preventing a second object having a second kinetic energy value from passing through the membrane while retaining the membrane; 


preventing a gas from passing through the membrane while passing a non-gaseous object through the membrane

wherein the first kinetic energy value is greater than the second kinetic energy value; and 

wherein the free-standing liquid membrane comprises at least one liquid and at least one surfactant.
A method of selectively separating objects, the method comprising passing at least one first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and also preventing at least one second object having a second kinetic energy value from passing through the membrane while retaining the membrane,

the at least one second object includes a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object;

wherein the first kinetic energy value is greater than the second kinetic energy value; and

wherein the free-standing liquid membrane comprises at least one liquid and at least one
surfactant.




Obviousness Type Double Patenting Rejections
Claims 14, 18, 19, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 7, 8 of U.S. Patent No. 10668431. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 14 encompasses patented claim 5 of US Pat  No 10668431.
	Pending claim 14 is broader than patented claim 5 of USP 10668431 because:
Recitation of “a first object” in the patented claim is not broader than “at least one first object” in the pending claim because the patent claim’s transition “comprising” does not limit the number of “first objects” to only one first object.
The patent claim’s limitation of a “gas” prevented from passing through the membrane is encompassed by the pending claim’s broader limitation of a “gas or non-solid object” prevented from passing through the membrane,
Similarly, the patent claim’s limitation of a “non-gaseous object” passing through the membrane is encompassed by the pending claim’s broader limitation of a “non-gaseous object or a solid object” passing through the membrane.

USP 10668431 claim 9
Pending claim 26
A free-standing liquid membrane comprising at least one liquid and at least one surfactant wherein the free standing liquid membrane 
















can remain intact for at least 5 minutes with at least 10 perturbations.

A free-standing liquid membrane comprising at least one liquid and at least one surfactant; wherein the liquid membrane 

is configured so that at least one first object having a first kinetic energy value is passable through the free standing liquid membrane while retaining the membrane and at least one second object having a second kinetic energy value is prevented from passing through the membrane while retaining the membrane, the at least one second object including a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object; wherein the first kinetic energy value is greater than the second kinetic energy value; and wherein the free standing liquid membrane is self-healing so that the liquid membrane 

remains intact for at least 5 minutes with at least 10 perturbations.



USP 11014048 claim 1
Pending claim 14
 A method of selectively separating objects, the method comprising: passing at least one first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and also preventing at least one second object having a second kinetic energy value from passing through the membrane while retaining the membrane; 





wherein the first kinetic energy value is greater than the second kinetic energy value; and 

wherein the free-standing liquid membrane comprises at least one liquid and at least one surfactant; and 

wherein the at least one second object includes at least one virus, germ, dust, or insect.

A method of selectively separating objects, the method comprising passing at least one first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and also preventing at least one second object having a second kinetic energy value from passing through the membrane while retaining the membrane, 

the at least one second object includes a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object;

wherein the first kinetic energy value is greater than the second kinetic energy value; and

wherein the free-standing liquid membrane comprises at least one liquid and at least one
surfactant.





USP 11014048 claim 8
Pending claim 14
A method of selectively separating objects, the method comprising: passing at least one first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and also preventing at least one second object having a second kinetic energy value from passing through the membrane while retaining the membrane; 





wherein the first kinetic energy value is greater than the second kinetic energy value; and 

wherein the free-standing liquid membrane comprises at least one liquid and at least one surfactant; and 

the method also comprising: replenishing the at least one liquid and at least one surfactant of the free standing liquid membrane.
A method of selectively separating objects, the method comprising passing at least one first object having a first kinetic energy value through a free standing liquid membrane while retaining the membrane and also preventing at least one second object having a second kinetic energy value from passing through the membrane while retaining the membrane, 

the at least one second object includes a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object;

wherein the first kinetic energy value is greater than the second kinetic energy value; and

wherein the free-standing liquid membrane comprises at least one liquid and at least one
surfactant.






USP 11014048 claim 11
Pending claim 26
 A free-standing liquid membrane comprising at least one liquid and at least one surfactant 

















wherein the free standing liquid membrane is self-healing so that the liquid membrane remains intact for at least 5 minutes with at least 10 perturbations;

the free-standing liquid membrane also comprising: at least one additive, the at least one additive including at least one antiseptic.

A free-standing liquid membrane comprising at least one liquid and at least one surfactant; wherein the liquid membrane is 

configured so that at least one first object having a first kinetic energy value is passable through the free standing liquid membrane while retaining the membrane and at least one second object having a second kinetic energy value is prevented from passing through the membrane while retaining the membrane, the at least one second object including a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object; wherein the first kinetic energy value is greater than the second kinetic energy value; and 



wherein the free standing liquid membrane is self-healing so that the liquid membrane remains intact for at least 5 minutes with at least 10 perturbations.




[this space to the end of this page is blank]


USP 11014048 claim 17
Pending claim 26
 A free-standing liquid membrane comprising at least one liquid and at least one surfactant 


wherein at least one first object having a first kinetic energy value is passable through the free standing liquid membrane while retaining the membrane and at least one second object having a second kinetic energy value is prevented from passing through the membrane while retaining the membrane; and 






wherein the first kinetic energy value is greater than the second kinetic energy value.


wherein the free standing liquid membrane is self-healing so that the liquid membrane remains intact for at least 5 minutes with at least 10 perturbations; and 

wherein the liquid membrane has a surface tension that is greater than 35 mN/m and less than 72.1 mN/m.

A free-standing liquid membrane comprising at least one liquid and at least one surfactant; 


wherein the liquid membrane is configured so that at least one first object having a first kinetic energy value is passable through the free standing liquid membrane while retaining the membrane and at least one second object having a second kinetic energy value is prevented from passing through the membrane while retaining the membrane, 

the at least one second object including a gas or a non-solid object and the at least one first object includes a non-gaseous object or a solid object; 

wherein the first kinetic energy value is greater than the second kinetic energy value; and 

wherein the free standing liquid membrane is self-healing so that the liquid membrane remains intact for at least 5 minutes with at least 10 perturbations.




Claims Rejections Based on Prior Art
	Claim construction note:
	“[R]etaining the membrane” means self-healing1 of the free standing liquid membrane from pre- through post-passage of an object from one side of the membrane to the other side of the membrane.  “Retaining the membrane” does not appear to require that the entire mass of the single membrane prior to object passage through the membrane remain as part of a single original membrane.  That is, it would appear that even in cases in which a small piece of the original membrane breaks off from the original membrane, as in Bryson’s Fig. 3.12(I) or 3.12(K), and “born”, as it were, as a consequence of the object having passed through the original membrane, the membrane is nevertheless “retained” insofar as the membrane has re-formed or “self-healed” back to substantially the same intact state and position notwithstanding the loss of mass to breakaway membranes X and Y, as in examiner-annotated Fig. 3.12(I) and Fig. 3.12(K).

    PNG
    media_image3.png
    351
    208
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    347
    213
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    346
    211
    media_image5.png
    Greyscale


	“[O]bjects retained” means objects that do not pass through the membrane, but rather are retained to one side of the membrane.  Such objects are not limited only to those objects that come into contact with the membrane and do not pass through it, but also covers objects that do not come into physical contact with the membrane provide they do not pass through it.  At [0003], Applicant states:
	
    PNG
    media_image6.png
    168
    580
    media_image6.png
    Greyscale

The meaning of “or” in a given instance can be open to at least two interpretations:  It can provide a synonymous way of phrasing the same concept, as in, “I grew tomatoes in New Jersey or the Garden State.”  In such cases, “also known as” can be substituted for “or” without changing the meaning.  Alternatively, “or” differentiates two mutually exclusive ideas, as in, “My favorite color is black or white.”  In such cases, the construction “either … or …” can be substituted for “or” without changing the meaning.  In this patent application, “retained objects” or “retention” is synonymous with “preventing passage of the second object through the free standing liquid membrane” whether that be accomplished with or without retention of the non-passing object “in” the membrane.  Although the application supports the breadth of “retained object” / “retention” as including passage prevention by dint of retention in the sense of “capture” of the second objection within the membrane,2 the disclosure does not support construing “retained objects” /  “retention” that narrowly thereby compelling the broader construction of, “preventing passage through.”3 
	Objects can be particles [0012], e.g., “fog” (claim 23), i.e., a suspension of discontinuous liquid particles in a continuous gaseous phase, organisms [0014], virus (claim 17), and a gas (claim 26).  Presumably, a “gas object” is a molecule in the gas phase.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilet.
Gilet et al., The fluid trampoline: droplets bouncing on a soap film, J. Fluid. Mechanics, 625, pp 167-203 (2009) describes at page 173 a liquid particle passing through a soap film.  The liquid particle is non-gaseous object having a kinetic energy of 1/2 mv2.  The claim-recited “first … non-gaseous object” reads on Gilet’s liquid droplet.  A gas molecule inherently disclosed by the reference and indicated by the examiner-annotation, does not pass through the membrane.4  The claim-recited “second … non-solid object” reads on the inherently disclosed gas molecule.  The gas molecule has a average kinetic energy,5 i.e., KE = 3/2kT, that is different, and clearly many time less than, than the kinetic energy of the droplet.
	
    PNG
    media_image10.png
    370
    731
    media_image10.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courbin.
Courbin describes passage through a self-healing free standing liquid membrane of both the shell of a table-tennis ball having a first kinetic energy of 1/2mshellv2 and at least one gas molecule having kinetic energy 3/2kT within the shell of the table-tennis ball.  As discussed in the application Gilet, a gas molecule is inherently disclosed by the reference that does not pass through the membrane.6  The claim-recited “second … non-solid object” reads on the inherently disclosed gas molecule.  The gas molecule has a average kinetic energy,7 i.e., KE = 3/2kT, or about 3 / 2 * 8.314 J/mol-K / 6.022x1023 molecules / mol * 293 K = 2.07 x 10-23 J / molecule.  
As for the kinetic energy of the table-tennis ball, we don’t know from Courbin how fast it was moving at the moment it struck the soap film, but at a minimum, it was the kinetic energy of the ball after it passed through the film.  The ball passes through one of its diameters8 from the first to the second photo panel in Courbin (see below).  The elapsed time between these exposures is uncertain, but 1 ms is a reasonable estimate.     KE = ½ mv2 = ½ * 2.7 g * (0.038 m / 0.001 s)2 = 1950 g-m2/s2 = 1.95 kg-m2/s2 = 1.95 Nm = 1.95 J.  The kinetic energy of the ball is therefore at least 1023 times that of the gas molecule.  Even if the time period between the photo exposures were one hour (i.e., 3600 s), the kinetic energy of the table-tennis ball would still be at least 1010 times9 greater than that of the gas molecule. 

    PNG
    media_image11.png
    187
    472
    media_image11.png
    Greyscale

Subject Matter Not Rejected over Prior Art
Claims 26 – 33 are allowed.  Objection is made to claims 15-17, 20-21, 23-25 for dependence on a rejected base claim.

[this space to end of page is blank]


Objection to Specification
Objection is made to the specification’s Cross Reference to Related Applications” section for failure to update the status of related applications now issued, including the patent numbers thereof. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See [0017] of pre-grant pub. 20210229039 corresponding to this pending application.
        2 Fig. 1a – F1c.  The small objects are both prevented from passing through the membrane and  “retained” in the membrane.  
        
    PNG
    media_image7.png
    172
    305
    media_image7.png
    Greyscale

        3 Fig. 1a-1c:  The larger object is “retained” because it did not pass through even though it is not captured within the barrier medium
        
    PNG
    media_image8.png
    215
    327
    media_image8.png
    Greyscale

        4 It should be noted that preventing passage of, i.e., “retaining” (see construction of “objects retained” supra, a second object through the free standing liquid membrane does not require that no second object passes through the membrane.
        5 Key and Ball, “Kinetic Molecular Theory of Gases,” Introductory Chemistry, available at https://ecampusontario.pressbooks.pub/introductorychemistry/chapter/kinetic-molecular-theory-of-gases-2/#:~:text=The%20average%20kinetic%20energy%20of,the%20same%20average%20kinetic%20energy, (2014) (downloaded Sept 22, 2022)
        
    PNG
    media_image9.png
    757
    726
    media_image9.png
    Greyscale

        6 It should be noted that a claim requiring preventing passage of, i.e., “retaining (see construction of “objects retained” supra), a second object through the free standing liquid membrane is open to passage of other “second objects” through the membrane, e.g., the gas molecule within the Courbin table-tennis ball.
        7 Key and Ball, “Kinetic Molecular Theory of Gases,” Introductory Chemistry, available at https://ecampusontario.pressbooks.pub/introductorychemistry/chapter/kinetic-molecular-theory-of-gases-2/#:~:text=The%20average%20kinetic%20energy%20of,the%20same%20average%20kinetic%20energy, (2014) (downloaded Sept 22, 2022)
        
    PNG
    media_image9.png
    757
    726
    media_image9.png
    Greyscale

        8 The examiner takes Official notice of the diameter of a table-tennis ball is about 38 mm.
        9 1023 / (3600 / 0.001)2 ~ = 7.7 x 109